 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANDREW ARLINGTON RING,                              Case No. 1:19-cv-00878-AWI-EPG-HC

12                  Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, DISMISSING
13           v.                                          PETITION FOR WRIT OF HABEAS
                                                         CORPUS, DIRECTING CLERK OF COURT
14   BRADON PRICE,                                       TO CLOSE CASE, AND DECLINING TO
                                                         ISSUE A CERTIFICATE OF
15                  Respondent.                          APPEALABILITY

16                                                       (ECF No. 8)

17

18          Petitioner, proceeding pro se, filed a petition for writ of habeas corpus pursuant. On

19 September 9, 2019, the Magistrate Judge issued Findings and Recommendation recommending
20 the petition be dismissed without prejudice to refiling the claims in a civil rights action under 42

21 U.S.C. § 1983 and the Americans with Disabilities Act. (ECF No. 8). This Findings and

22 Recommendation was served on Petitioner and contained notice that any objections were to be

23 filed within thirty (30) days of the date of service of that order. To date, Petitioner has filed no

24 objections, and the time for doing so has passed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted

26 a de novo review of the case. Having carefully reviewed the entire file, the Court concludes that
27 the Findings and Recommendation is supported by the record and proper analysis, and there is no

28 need to modify the Findings and Recommendation.


                                                     1
 1          A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 3 Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). The controlling statute in determining

 4 whether to issue a certificate of appealability provides as follows:

 5                 (a) In a habeas corpus proceeding or a proceeding under section
                   2255 before a district judge, the final order shall be subject to
 6                 review, on appeal, by the court of appeals for the circuit in which
                   the proceeding is held.
 7
                   (b) There shall be no right of appeal from a final order in a
 8                 proceeding to test the validity of a warrant to remove to another
                   district or place for commitment or trial a person charged with a
 9                 criminal offense against the United States, or to test the validity of
                   such person’s detention pending removal proceedings.
10
                   (c) (1) Unless a circuit justice or judge issues a certificate of
11                     appealability, an appeal may not be taken to the court of
                       appeals from–
12
                            (A) the final order in a habeas corpus proceeding in which
13                          the detention complained of arises out of process issued by
                            a State court; or
14
                            (B) the final order in a proceeding under section 2255.
15
                       (2) A certificate of appealability may issue under paragraph (1)
16                     only if the applicant has made a substantial showing of the
                       denial of a constitutional right.
17
                       (3) The certificate of appealability under paragraph (1) shall
18                     indicate which specific issue or issues satisfy the showing
                       required by paragraph (2).
19
20 28 U.S.C. § 2253.

21          A court should issue a certificate of appealability if “reasonable jurists could debate

22 whether (or, for that matter, agree that) the petition should have been resolved in a different

23 manner or that the issues presented were ‘adequate to deserve encouragement to proceed

24 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

25 880, 893 & n.4 (1983)). In the present case, reasonable jurists would not find the Court’s

26 determination that Petitioner’s habeas petition should be dismissed debatable or wrong, or that
27 Petitioner should be allowed to proceed further. Therefore, the Court declines to issue a

28 certificate of appealability.


                                                     2
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Findings and Recommendation issued on September 9, 2019 (ECF No. 8) is

 3           ADOPTED IN FULL;

 4        2. The petition for writ of habeas corpus is DISMISSED without prejudice to refiling

 5           the claims in a civil rights action under 42 U.S.C. § 1983 and the Americans with

 6           Disabilities Act;

 7        3. The Clerk of Court is DIRECTED to CLOSE the case; and

 8        4. The Court DECLINES to issue a certificate of appealability.

 9
     IT IS SO ORDERED.
10

11 Dated: March 13, 2020
                                             SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
